            Case 9:19-bk-09677-FMD            Doc 84     Filed 01/13/20      Page 1 of 6


                   IN THE UNITED STATES BANKRUPTCY COURT
                MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
In Re:

BRUCE E. BOZZI, SR.,                                   Case No. 9:19-bk-09677-FMD


                     Debtor.                       /

             AMENDED MOTION TO SELL PROPERTY OF THE ESTATE
             FREE AND CLEAR OF PURPORTED LIENS AND INTERESTS

         A preliminary hearing in this case will be held on January 23, 2020 at 9:30 a.m. in Fort Myers
 Federal Building and Federal Courthouse, Room 4-117, Courtroom E, 2110 First Street, Fort Myers,
 Florida 33901 to consider and act upon the following or this matter and transact such other business
 that may come before the Court: Motion to Sell Property of the Estate Free and Clear of Purported
 Liens and Interests.

 1.      The hearing may be continued upon announcement made in open court without further notice.
 2.      Appropriate Attire – You are reminded that Local Rule 5072-1(b)(16) required that all persons
         appearing in court should dress in business attire consistent with their financial abilities.
         Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not acceptable.
 3.      Avoid delays at courthouse security checkpoints. You are reminded that Local Rule 5073-1
         restricts the entry of cellular telephones and, except in Orlando, computers into the
         courthouse absent a specific order of authorization issued beforehand by the presiding judge.
         Due to heightened security procedures, persons must present photo identification to enter the
         courthouse.


        COMES NOW the Trustee in the above-styled case, ROBERT E. TARDIF JR., and files
this Motion to Sell Property of the Estate Free and Clear of Liens and Interests and moves this
Court pursuant to 11 U.S.C. §§ 105 and 363(f) and Rule 6004 for entry of an Order authorizing
the sale of property of the estate by private sale free and clear of liens and interests and states as
follows:

1.     The Debtor filed this bankruptcy case and Robert E. Tardif Jr., has been appointed as
Trustee to administer the case.

2.      Property: Trustee proposes to sell the bankruptcy estate’s interest in the following
property: 37 Cottage Avenue, East Hampton, New York 11937. The Debtor owned a one-half
interest in the property and his spouse, Mary Ann Bozzi, owns one-half of the property. The
property is slightly less than one acre and is improved with a residential home.

3.      Purchaser: The proposed purchaser is Blaine Lourd, Trustee of the 37 Cottage Avenue
Trust, or its permitted assigns or designees. To the Trustee’s knowledge, the owners/beneficiaries
of the trust are Bruce E. Bozzi, Jr., and Bryan Lourd, who are the Debtor’s son and son-in-law,
respectively. Notwithstanding the purchaser’s connection to the Debtor, the Trustee believes that

                                                   1
             Case 9:19-bk-09677-FMD            Doc 84      Filed 01/13/20      Page 2 of 6


he is receiving fair and adequate consideration as noted below. The proposed purchaser has attested
that the funds being used to purchase the property do not originate directly or indirectly from the
Debtor.

4.      Price: The selling price is $5,000,000.00. The Trustee has not had the property appraised.
The Trustee did receive a broker’s opinion that reflected a recommended list price between
$5,000,000.00 and $5,300,000.00 and a probable final sale amount after a three- to six-month sale
period of between $4,800,000.00 and $5,150,000.00. The broker has substantial experience
marketing properties in the area where this property is located. The broker has/had no connection
to the Debtor or the purchaser. The Trustee, after due diligence, believes the selling price is fair
and reasonable.

5.     The following Parties in Interest appear to have an interest in the properties to be sold by
the Trustee: Mary Ann Bozzi, the Debtor’s spouse has a one-half ownership interest in the net
proceeds.

6.       Section 363(f) of the Bankruptcy Code provides, in pertinent part, that: "the trustee may sell
property . . . free and clear of any interest in such property and of an entity other than the estate, only
if – (2) such entity consents; or (3) such interest is a lien and the price at which such property is to be
sold is greater than the aggregate value of all liens on such property; or (4) such interest is in bona
fide dispute; . . . ."

7.      Section 363(h) of the Bankruptcy Code provides, in pertinent part, that “the trustee may
sell both the estate’s interest, . . . and the interest of any co-owner in property” if partition is
impracticable, sale of the estate’s undivided interest would realize significantly less and the benefit
to the estate outweighs the detriment, if any, to any co-owners.

8.      With regard to the above Parties in Interest, the Trustee believes that the necessary
requirements for a sale free and clear of liens and interests exist by stating the following: Mary
Ann Bozzi – This Party in Interest has a one-half interest in the property and is the Debtor’s spouse.
Mrs. Bozzi consents to the sale of the property so the Court can approve the sale pursuant to Section
363(f)(2). Moreover, even in the absence of consent, the Trustee believes that the Court may approve
this proposed sale pursuant to Section 363(h) as the conditions set forth in that Section are met.

9.      The sale of the property free and clear of liens of the above-named individuals and entities is
in the best interests of the Debtors’ estate, its creditors and other parties in interest.

10.  Terms: The property is being sold “AS IS, WHERE IS WITH ALL FAULTS AND
DEFECTS THEREIN” with no representations or warranties of any kind.

11.     Benefit to Estate: The Trustee believes the net sales proceeds to the estate will be
approximately $2,450,000.00. The Trustee believes that the net proceeds that would be realized
by this proposed sale are approximately the same or higher than the net proceeds that would be
received after marketing the property through a broker since such a sale would include a sales
commission.

12.    Payments at Closing: The Trustee expects to pay the following undisputed liens, interests,
claims or costs at the closing:
                                                    2
            Case 9:19-bk-09677-FMD           Doc 84     Filed 01/13/20     Page 3 of 6




       a.      Reasonable and customary closing costs to the Trustee and Mrs. Bozzi, as Sellers,
               which may include the following:

              i.   Seller’s Legal Fees (Estimated at Approximately)                   $  3,500.00
             ii.   Title/Recording Fees (Approximately)                               $  1,800.00
            iii.   Reasonable and customary closing costs not to exceed               $  1,000.00
            iv.    Transfer Tax Document Preparation                                  $    475.00
             v.    Transfer Tax (State and/or County)                                 $ 20,000.00


       b.      Mary Ann Bozzi – After payment of the customary closing costs noted above, one-
               half of the net sales proceeds, which the Trustee estimates as approximately
               $2,450,000.00.

       c.      A true and accurate copy of an estimated net sheet or closing statement is attached
               to this motion.

13.    Request to Waive Stay: At the hearing on this motion the Trustee will request that the
Court enter an order waiving the 14-day stays set forth in Rules 6004(h) and 6006(d) of the Federal
Rules of Bankruptcy Procedure and providing that the order granting this motion be immediately
enforceable and that the closing under the purchase agreement may occur immediately.

       WHEREFORE the Trustee moves the Court for entry of an Order authorizing the sale of
the above-described property free and clear of liens and interests pursuant to Section 363(f) or (h),
in accordance with the terms stated herein.

                                       Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
Electronically to the Assistant United States Trustee, Robert A. Schatzman and those appearing
in this case who are registered with CM/ECF and by Regular U.S. Mail to Bruce E. Bozzi, Sr.,
and Mary Ann Bozzi, 2161 Gulf of Mexico Drive, Longboat Key, FL 34228 and those creditors
and parties in interest on the attached matrix on January 13, 2020 that are required to be served
pursuant to Local Rule 2002-1(c).

                                                     /s/ Robert E. Tardif Jr.
                                                     Robert E. Tardif Jr., Esquire
                                                     P.O. Box 2140
                                                     Fort Myers, Florida 33902
                                                     Telephone: 239/362-2755
                                                     Facsimile: 239/362-2756
                                                     Email: rtardif@comcast.net




                                                 3
Case 9:19-bk-09677-FMD   Doc 84   Filed 01/13/20   Page 4 of 6
Case 9:19-bk-09677-FMD   Doc 84   Filed 01/13/20   Page 5 of 6
                               Case 9:19-bk-09677-FMD               Doc 84          Filed 01/13/20      Page 6 of 6
Label Matrix for local noticing                      Bank of America, N.A.                                Hoguet Newman Regal & Kenney, LLP
113A-9                                               Bush Ross PA                                         One Grand Central Place
Case 9:19-bk-09677-FMD                               c/o Andrew T. Jenkins, Esq.                          60 E. 42nd Street
Middle District of Florida                           PO Box 3913                                          48th Floor
Ft. Myers                                            Tampa, FL 33601-3913                                 New York, NY 10165-3003
Mon Jan 13 08:51:29 EST 2020
Just One More Holding Corp.                          Just One More Restaurant Corp.                       Raymond James & Associates, Inc
8955 Fontana Del Sol Way                             8955 Fontana Del Sol Way                             880 Carillon Parkway
2nd Floor                                            2nd Floor                                            St. Petersburg, FL 33716-1100
Naples, FL 34109-4428                                Naples, FL 34109-4428


Bank of America                                      Bank of America                                      Bank of America, N.A.
Global Commercial Banking                            PO Box 660576                                        c/o Andrew T. Jenkins
1301 Gervais Street, Suite 2020                      Dallas, TX 75266-0576                                Post Office Box 3913
SC3-230-20-02                                                                                             Tampa, Florida 33601-3913
Columbia, SC 29201-3354

Briargrove Retail LP                                 Claire Breen                                         Cooley LLP
One Riverway, Suite 100                              c/o Frederic Newman, Esq.                            101 California Street, 5th F
Houston, TX 77056-1962                               Hoguett Newman Regal & Kenney                        San Francisco, CA 94111-5800
                                                     60 E. 42nd St., 48th Floor
                                                     New York, NY 10165-3003

Estate of Charles Cook                               Frederic Newman, Esq.                                Gary Ganzi
c/o Frederic Newman, Esq.                            Hoguet Newman Regal & Kenney                         c/o Frederic Newman, Esq.
Hoguet Newman Regal & Kenney                         60 E. 42nd St., 48th Floor                           Hoguet Newman Regal & Kenney
60E. 42nd St., 48th Floor                            New York, NY 10165-3003                              60 E. 42nd St., 48th Floor
New York, NY 10165-3003                                                                                   New York, NY 10165-3003

INTERNAL REVENUE SERVICE                             Just One More Restaurant Holdings                    Kasowitz Benson Torres LLP
P O BOX 7346                                         8955 Fontana del Sol Way, 2nd Floor                  1633 Broadway
PHILADELPHIA,PA 19101-7346                           Naples, FL 34109-4428                                New York, NY 10019-6708



Kasowitz Benson Torres LLP                           United States Trustee - TPA7/13                      Victor Ganzi
16 Broadway                                          Timberlake Annex, Suite 1200                         126 East 56th Street, 14th Floor
New York, NY 10004-1703                              501 E Polk Street                                    New York, NY 10022-3077
                                                     Tampa, FL 33602-3949


Bruce E. Bozzi Sr.                                   Douglas Elliman                                      Robert A. Schatzman
2161 Gulf of Mexico Drive                            20 Main Street                                       Gray Robinson, P.A.
Longboat Key, FL 34228-5230                          East Hampton, NY 11937-2745                          333 S.E. 2nd Avenue, Suite 3200
                                                                                                          Miami, FL 33131-2191


Robert E Tardif Jr.                                  Soneet Kapila                                        Steven J Solomon
Trustee                                              1000 South Federal Highway                           GrayRobinson, PA
Post Office Box 2140                                 Suite 200                                            333 S.E. 2nd Avenue, Suite 3200
Fort Myers, FL 33902-2140                            Ft. Lauderdale, FL 33316-1237                        Miami, FL 33131-2191




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
